Name: Commission Regulation (EC) No 1284/96 of 3 July 1996 initiating a 'new exporter' review of Council Regulation (EEC) No 830/92 concerning the imposition of definitive anti-dumping duties on imports of certain polyester yarns (man-made staple fibres) originating, inter alia, in Turkey, repealing the duty with regard to imports from an exporter in this country and making these imports subject to registration
 Type: Regulation
 Subject Matter: leather and textile industries;  competition;  Europe;  trade
 Date Published: nan

 4. 7. 96 I EN I Official Journal of the European Communities No L 165/19 COMMISSION REGULATION (EC) No 1284/96 of 3 July 1996 initiating a 'new exporter' review of Council Regulation (EEC) No 830/92 concerning the imposition of definitive anti-dumping duties on imports of certain polyester yarns (man-made staple fibres) originating, inter alia, in Turkey, repealing the duty with regard to imports from an exporter in this country and making these imports subject to registration originating in Turkey, with the exception of several companies especially mentioned, which are subject to a lesser duty. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Commu ­ nity ('), and in particular Article 11 (4) thereof, After consulting the Advisory Committee, Whereas: D. Grounds for the review (4) The applicant, Kipas AS, Turkey, has shown that it is not related to any of the exporters or producers in Turkey which are subject to the aforementioned anti-dumping measures on the product concerned, and that it actually started exporting to the Community after the original investigation period . The applicant has further shown that it entered into a long-term contract to export a significant quantity of the product concerned to the Commu ­ nity. (5) Community producers known to be concerned have been informed of the above application and have been given an opportunity to comment. (6) In the light of the above, the Commission concludes that there is sufficient evidence to justify the initiation of a review pursuant to Article 1 1 (4) of the Basic Regulation with a view to determine the applicant's individual margin of dumping and, should dumping be found, the level of duty to which its imports of the product concerned into the Community should be subject. A. Request for a review (1 ) The Commission has received an application for a 'new exporter' review pursuant to Article 11 (4) of Regulation (EC) No 384/96 (hereinafter referred to as 'the Basic Regulation '). The application was lodged on 31 October 1995 by Kipas AS, Turkey, an exporter in Turkey which claims it did not export the product concerned during the period of investigation on which the anti-dumping measures were based with regard to the determination of dumping, i.e. the period from 1 January to 31 December 1989 (hereinafter referred to as 'the original investigation period'). B. Product (2) The products concerned are single and multiple (folded) or cabled yarns containing 85 % or more by weight of polyester staple fibres, not put up for retail sale, falling within CN codes 5509 21 10, 5509 21 90, 5509 22 10 and 5509 22 90 and other yarns of staple fibres mixed mainly or solely either with artificial staple fibres or with cotton, not put up for retail sale, falling within CN codes 5509 51 00 and 5509 53 00 . These codes are given for information only and have no binding effect on the classification of the product. C. Existing measures (3) By Regulation (EEC) No 830/92 (2), the Council imposed, inter alia, a definitive anti-dumping duty of 10,1 % on imports of the product concerned E. Repeal of the duty in force and registration of imports (7) Pursuant to Article 11 (4) of the Basic Regulation, the anti-dumping duty in force shall be repealed with regard to imports of the product concerned originating in Turkey which are produced and exported by the applicant. At the same time, such imports shall be made subject to registration in accordance with Article 14 (5) of that Regulation, in order to ensure that, should the review result in a determination of dumping in respect of the appli ­ cant, anti-dumping duties can be levied retro ­ actively to the date of the initiation of this review. The amount of the applicant's possible future liabi ­ lity is not susceptible to estimation at this stage of the proceeding. (&gt;) OJ No L 56, 6 . 3 . 1996, p. 1 . 0 OJ No L 88 , 3 . 4 . 1992, p. 1 . No L 165/20 EN Official Journal of the European Communities 4. 7. 96 F. Time limit (8 ) In the interest of sound administration, a period should be fixed within which interested parties, provided that they can show that they are likely to be affected by the results of the investigation, may make their views known in writing and provide supporting evidence . A period should also be fixed, within which interested parties may make a written request for a hearing, giving particular reasons why they should be heard. Furthermore, it should be noted that in cases in which any interested party refuses access to, or otherwise does not provide necessary information within the relevant time limits, or significantly impedes the investigation, provisional or final findings, affirmative or negative, may be made in accordance with Article 18 of the Basic Regulation, on the basis of the facts available, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 1 1 (4) of Regulation (EC) No 384/96, a review of Regulation (EEC) No 830/92 is hereby initiated in order to determine if and to what extent imports of single and multiple (folded) or cabled yarns containing 85 % or more by weight of polyester staple fibres, not put up for retail sale, falling within CN codes 5509 21 10, 5509 21 90, 5509 22 10 and 5509 22 90 and other yarns of staple fibres mixed mainly or solely, either with artificial staple fibres or with cotton , not put up for retail sale, falling within CN codes 5509 51 00 and 5509 53 00, originating in Turkey, produced and exported by Kipas AS, Gaziantep Yolu Ozeri P.K. 125, 46200 Kahraman ­ maras, Turkey, shall be subject to the anti-dumping duty imposed by Regulation (EEC) No 830/92. Article 2 The anti-dumping duty imposed by Regulation (EEC) No 830/92 is hereby repealed with regard to imports of the product identified in Article 1 (Taric additional code : 8896). Article 3 The customs authorities are hereby directed, pursuant to Article 14 (5) of Regulation (EC) No 384/96, to take the appropriate steps to register the imports identified in Article 1 . Registration shall expire nine months following the date of entry into force of this Regulation . Article 4 Interested parties, if their representations are to be taken into account during the investigation, must make them ­ selves known, present their views in writing and submit information within 37 days from the date of transmission of a copy of this Regulation to the authorities of the exporting country. Interested parties may also apply to be heard by the Commission within the same time limit . The transmission of a copy of this Regulation to the authorities of the exporting country shall be deemed to have taken place on the third day following its publica ­ tion in the Official Journal of the European Commun ­ ities. Any information relating to the matter and any request for a hearing should be sent to the following address : European Commission, Directorate-General for External Economic Relations Cort 100 4/30 Rue de la Loi/Wetstraat 200, B-1049 Brussels ('). Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1996. For the Commission Leon BRITTAN Vice-President 0 ) Telex COMEU B 21877, Fax (32-2) 295 65 05.